(Slip Opinion)              OCTOBER TERM, 2012                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U. S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

     STANDARD FIRE INSURANCE CO. v. KNOWLES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                 THE EIGHTH CIRCUIT

    No. 11–1450. Argued January 7, 2013—Decided March 19, 2013
The Class Action Fairness Act of 2005 (CAFA) gives federal district
  courts original jurisdiction over class actions in which, among other
  things, the matter in controversy exceeds $5 million in sum or value,
  28 U. S. C. §§1332(d)(2), (5), and provides that to determine whether
  a matter exceeds that amount the “claims of the individual class
  members must be aggregated,” §1332(d)(6).           When respondent
  Knowles filed a proposed class action in Arkansas state court against
  petitioner Standard Fire Insurance Company, he stipulated that he
  and the class would seek less than $5 million in damages. Pointing
  to CAFA, petitioner removed the case to the Federal District Court,
  but it remanded to the state court, concluding that the amount in
  controversy fell below the CAFA threshold in light of Knowles’ stipu-
  lation, even though it found that the amount would have fallen above
  the threshold absent the stipulation. The Eighth Circuit declined to
  hear petitioner’s appeal.
Held: Knowles’ stipulation does not defeat federal jurisdiction under
 CAFA. Pp. 3−7.
    (a) Here, the precertification stipulation can tie Knowles’ hands be-
 cause stipulations are binding on the party who makes them, see
 Christian Legal Soc. Chapter of Univ. of Cal., Hastings College of
 Law v. Martinez, 561 U. S. ___. However, the stipulation does not
 speak for those Knowles purports to represent, for a plaintiff who
 files a proposed class action cannot legally bind members of the pro-
 posed class before the class is certified. See Smith v. Bayer Corp.,
 564 U. S. ___, ___. Because Knowles lacked authority to concede the
 amount in controversy for absent class members, the District Court
 wrongly concluded that his stipulation could overcome its finding
 that the CAFA jurisdictional threshold had been met. Pp. 3−4.
2               STANDARD FIRE INS. CO. v. KNOWLES

                                  Syllabus

       (b) Knowles concedes that federal jurisdiction cannot be based on
    contingent future events. Yet, because a stipulation must be binding
    and a named plaintiff cannot bind precertification class members, the
    amount he stipulated is in effect contingent. CAFA does not forbid a
    federal court to consider the possibility that a nonbinding, amount-
    limiting, stipulation may not survive the class certification process.
    To hold otherwise would, for CAFA jurisdictional purposes, treat a
    nonbinding stipulation as if it were binding, exalt form over sub-
    stance, and run counter to CAFA’s objective: ensuring “Federal court
    consideration of interstate cases of national importance.” §2(b)(2),
    119 Stat. 5.
       It may be simpler for a federal district court to value the amount in
    controversy on the basis of a stipulation, but ignoring a nonbinding
    stipulation merely requires the federal judge to do what she must do
    in cases with no stipulation: aggregate the individual class members’
    claims. While individual plaintiffs may avoid removal to federal
    court by stipulating to amounts that fall below the federal jurisdic-
    tional threshold, the key characteristic of such stipulations—missing
    here—is that they are legally binding on all plaintiffs. Pp. 4−7.
Vacated and remanded.

    BREYER, J., delivered the opinion for a unanimous Court.
                        Cite as: 568 U. S. ____ (2013)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 11–1450
                                   _________________


   THE STANDARD FIRE INSURANCE COMPANY, 

         PETITIONER v. GREG KNOWLES 

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

           APPEALS FOR THE EIGHTH CIRCUIT

                                [March 19, 2013]


  JUSTICE BREYER delivered the opinion of the Court.
  The Class Action Fairness Act of 2005 (CAFA) provides
that the federal “district courts shall have original juris-
diction” over a civil “class action” if, among other things,
the “matter in controversy exceeds the sum or value of
$5,000,000.” 28 U. S. C. §§1332(d)(2), (5). The statute
adds that “to determine whether the matter in controversy
exceeds the sum or value of $5,000,000,” the “claims of
the individual class members shall be aggregated.”
§1332(d)(6).
  The question presented concerns a class-action plaintiff
who stipulates, prior to certification of the class, that he,
and the class he seeks to represent, will not seek damages
that exceed $5 million in total. Does that stipulation
remove the case from CAFA’s scope? In our view, it does
not.
                            I
  In April 2011 respondent, Greg Knowles, filed this
proposed class action in an Arkansas state court against
petitioner, the Standard Fire Insurance Company.
Knowles claimed that, when the company had made cer-
2           STANDARD FIRE INS. CO. v. KNOWLES

                     Opinion of the Court

tain homeowner’s insurance loss payments, it had un-
lawfully failed to include a general contractor fee. And
Knowles sought to certify a class of “hundreds, and pos-
sibly thousands” of similarly harmed Arkansas policyhold-
ers. App. to Pet. for Cert. 66. In describing the relief
sought, the complaint says that the “Plaintiff and Class
stipulate they will seek to recover total aggregate damages
of less than five million dollars.” Id., at 60. An attached
affidavit stipulates that Knowles “will not at any time
during this case . . . seek damages for the class . . . in
excess of $5,000,000 in the aggregate.” Id., at 75.
   On May 18, 2011, the company, pointing to CAFA’s
jurisdictional provision, removed the case to Federal Dis-
trict Court. See 28 U. S. C. §1332(d); §1453. Knowles
argued for remand on the ground that the District Court
lacked jurisdiction. He claimed that the “sum or value” of
the “amount in controversy” fell beneath the $5 million
threshold. App. to Pet. for Cert. 2. On the basis of evi-
dence presented by the company, the District Court found
that that the “sum or value” of the “amount in contro-
versy” would, in the absence of the stipulation, have fallen
just above the $5 million threshold. Id., at 2, 8. Nonethe-
less, in light of Knowles’ stipulation, the court concluded
that the amount fell beneath the threshold. The court con-
sequently ordered the case remanded to the state court.
Id., at 15.
   The company appealed from the remand order, but the
Eighth Circuit declined to hear the appeal. Id., at 1. See
28 U. S. C. §1453(c)(1) (2006 ed., Supp. V) (providing
discretion to hear an appeal from a remand order). The
company petitioned for a writ of certiorari. And, in light of
divergent views in the lower courts, we granted the writ.
Compare Frederick v. Hartford Underwriters Ins. Co., 683
F. 3d 1242, 1247 (CA10 2012) (a proposed class-action
representative’s “attempt to limit damages in the com-
plaint is not dispositive when determining the amount in
                  Cite as: 568 U. S. ____ (2013)            3

                      Opinion of the Court

controversy”); with Rolwing v. Nestle Holdings, Inc.,
666 F. 3d 1069, 1072 (CA8 2012) (a precertification “bind-
ing stipulation limiting damages sought to an amount
not exceeding $5 million can be used to defeat CAFA
jurisdiction”).
                              II
  CAFA provides the federal district courts with “original
jurisdiction” to hear a “class action” if the class has more
than 100 members, the parties are minimally diverse, and
the “matter in controversy exceeds the sum or value of
$5,000,000.” 28 U. S. C. §§1332(d)(2), (5)(B). To “deter-
mine whether the matter in controversy” exceeds that
sum, “the claims of the individual class members shall
be aggregated.” §1332(d)(6). And those “class members”
include “persons (named or unnamed) who fall within the
definition of the proposed or certified class.” §1332(d)
(1)(D) (emphasis added).
  As applied here, the statute tells the District Court to
determine whether it has jurisdiction by adding up the
value of the claim of each person who falls within the
definition of Knowles’ proposed class and determine
whether the resulting sum exceeds $5 million. If so, there
is jurisdiction and the court may proceed with the case.
The District Court in this case found that resulting sum
would have exceeded $5 million but for the stipulation.
And we must decide whether the stipulation makes a
critical difference.
  In our view, it does not. Our reason is a simple one:
Stipulations must be binding. See 9 J. Wigmore, Evidence
§2588, p. 821 (J. Chadbourn rev. 1981) (defining a “judicial
admission or stipulation” as an “express waiver made . . .
by the party or his attorney conceding for the purposes of
the trial the truth of some alleged fact” (emphasis deleted));
Christian Legal Soc. Chapter of Univ. of Cal., Hast-
ings College of Law v. Martinez, 561 U. S. ___, ___ (2010)
4           STANDARD FIRE INS. CO. v. KNOWLES

                      Opinion of the Court

(slip op., at 10) (describing a stipulation as “ ‘binding and
conclusive’ ” and “ ‘not subject to subsequent variation’ ”
(quoting 83 C. J. S., Stipulations §93 (2000))); 9 Wigmore,
supra, §2590, at 822 (the “vital feature” of a judicial ad-
mission is “universally conceded to be its conclusiveness
upon the party making it”). The stipulation Knowles prof-
fered to the District Court, however, does not speak for
those he purports to represent.
   That is because a plaintiff who files a proposed class
action cannot legally bind members of the proposed class
before the class is certified. See Smith v. Bayer Corp., 564
U. S. ___, ___ (2011) (slip op., at 15) (“Neither a proposed
class action nor a rejected class action may bind nonpar-
ties”); id., at ___ (slip op., at 13) (“ ‘[A] nonnamed class
member is [not] a party to the class-action litigation before
the class is certified’ ” (quoting Devlin v. Scardelletti, 536
U. S. 1, 16, n. 1 (2002) (SCALIA, J., dissenting))); Brief for
Respondent 12 (conceding that “a damages limitation . . .
cannot have a binding effect on the merits of absent class
members’ claims unless and until the class is certified”).
   Because his precertification stipulation does not bind
anyone but himself, Knowles has not reduced the value
of the putative class members’ claims. For jurisdictional
purposes, our inquiry is limited to examining the case “as
of the time it was filed in state court,” Wisconsin Dept.
of Corrections v. Schacht, 524 U. S. 381, 390 (1998). At
that point, Knowles lacked the authority to concede the
amount-in-controversy issue for the absent class members.
The Federal District Court, therefore, wrongly concluded
that Knowles’ precertification stipulation could overcome
its finding that the CAFA jurisdictional threshold had
been met.

  Knowles concedes that “[f]ederal jurisdiction cannot be
based on contingent future events.” Brief for Respondent
20. Yet the two legal principles to which we have just
                 Cite as: 568 U. S. ____ (2013)           5

                     Opinion of the Court

referred—that stipulations must be binding and that a
named plaintiff cannot bind precertification class mem-
bers—mean that the amount to which Knowles has stipu-
lated is in effect contingent.
   If, for example, as Knowles’ complaint asserts, “hun-
dreds, and possibly thousands” of persons in Arkansas
have similar claims, App. to Pet. for Cert. 66, and if each
of those claims places a significant sum in controversy, the
state court might certify the class and permit the case to
proceed, but only on the condition that the stipulation be
excised. Or a court might find that Knowles is an inade-
quate representative due to the artificial cap he purports
to impose on the class’ recovery. E.g., Back Doctors Ltd. v.
Metropolitan Property & Cas. Ins. Co., 637 F. 3d 827, 830–
831 (CA7 2011) (noting a class representative’s fiduciary
duty not to “throw away what could be a major component
of the class’s recovery”). Similarly, another class mem-
ber could intervene with an amended complaint (without
a stipulation), and the District Court might permit the
action to proceed with a new representative. See 5 A.
Conte & H. Newberg, Class Actions §16:7, p. 154 (4th ed.
2002) (“[M]embers of a class have a right to intervene if
their interests are not adequately represented by existing
parties”). Even were these possibilities remote in Knowles’
own case, there is no reason to think them farfetched in
other cases where similar stipulations could have more
dramatic amount-lowering effects.
   The strongest counterargument, we believe, takes a syl-
logistic form: First, this complaint contains a presently
nonbinding stipulation that the class will seek damages
that amount to less than $5 million. Second, if the state
court eventually certifies that class, the stipulation will
bind those who choose to remain as class members. Third,
if the state court eventually insists upon modification of
the stipulation (thereby permitting class members to
obtain more than $5 million), it will have in effect created
6           STANDARD FIRE INS. CO. v. KNOWLES

                     Opinion of the Court

a new, different case. Fourth, CAFA, however, permits the
federal court to consider only the complaint that the plain-
tiff has filed, i.e., this complaint, not a new, modified (or
amended) complaint that might eventually emerge.
   Our problem with this argument lies in its conclusion.
We do not agree that CAFA forbids the federal court to
consider, for purposes of determining the amount in con-
troversy, the very real possibility that a nonbinding,
amount-limiting, stipulation may not survive the class
certification process. This potential outcome does not re-
sult in the creation of a new case not now before the
federal court. To hold otherwise would, for CAFA jurisdic-
tional purposes, treat a nonbinding stipulation as if it
were binding, exalt form over substance, and run directly
counter to CAFA’s primary objective: ensuring “Federal
court consideration of interstate cases of national impor-
tance.” §2(b)(2), 119 Stat. 5. It would also have the ef-
fect of allowing the subdivision of a $100 million action
into 21 just-below-$5-million state-court actions simply by
including nonbinding stipulations; such an outcome would
squarely conflict with the statute’s objective.

  We agree with Knowles that a federal district court
might find it simpler to value the amount in controversy
on the basis of a stipulation than to aggregate the value of
the individual claims of all who meet the class description.
We also agree that, when judges must decide jurisdictional
matters, simplicity is a virtue. See Hertz Corp. v. Friend,
559 U. S. 77, 94 (2010). But to ignore a nonbinding stipu-
lation does no more than require the federal judge to do
what she must do in cases without a stipulation and what
the statute requires, namely “aggregat[e]” the “claims of
the individual class members.” 28 U. S. C. §1332(d)(6).
  Knowles also points out that federal courts permit indi-
vidual plaintiffs, who are the masters of their complaints,
to avoid removal to federal court, and to obtain a remand
                  Cite as: 568 U. S. ____ (2013)             7

                      Opinion of the Court

to state court, by stipulating to amounts at issue that fall
below the federal jurisdictional requirement. That is so.
See St. Paul Mercury Indemnity Co. v. Red Cab Co., 303
U. S. 283, 294 (1938) (“If [a plaintiff] does not desire to try
his case in the federal court he may resort to the expedi-
ent of suing for less than the jurisdictional amount, and
though he would be justly entitled to more, the defendant
cannot remove”). But the key characteristic about those
stipulations is that they are legally binding on all plain-
tiffs. See 14AA C. Wright, A. Miller, & E. Cooper, Fed-
eral Practice and Procedure §3702.1, p. 335 (4th ed. 2011)
(federal court, as condition for remand, can insist on a
“binding affidavit or stipulation that the plaintiff will
continue to claim less than the jurisdictional amount” (em-
phasis added)). That essential feature is missing here, as
Knowles cannot yet bind the absent class.
   Knowles argues in the alternative that a stipulation is
binding to the extent it limits attorney’s fees so that the
amount in controversy remains below the CAFA thresh-
old. We do not consider this issue because Knowles’ stipu-
lation did not provide for that option.

   In sum, the stipulation at issue here can tie Knowles’
hands, but it does not resolve the amount-in-controversy
question in light of his inability to bind the rest of the
class. For this reason, we believe the District Court, when
following the statute to aggregate the proposed class
members’ claims, should have ignored that stipulation.
Because it did not, we vacate the judgment below and
remand the case for further proceedings consistent with
this opinion.
                                            It is so ordered.